Hill, C. J.
1. A prosecutor is one who instigates a prosecution by making an affidavit charging a named person with the commission of a penal offense, on which a warrant is issued or an indictment or accusation is based. 6 Words & Phrases Judicially Defined, 5739.
2. An act of the legislature creating a city court, which provides that “defendants in criminal eases . . shall be tried on a written accusation . . founded upon the affidavit of the prosecutor,” is fully complied with by a written accusation filed in the court, signed by the solicitor of the court, which recites that it is founded upon a desig*819liated affidavit, set out in full immediately preceding the accusation, and referred to therein as the “above and foregoing affidavit.”
Decided March 19, 1912.
Accusation of gaming; from city court of Blackshear — Judge Milton.
December 12, 1911.
E. H. Williams, for plaintiff in error.
S. F. Memory, solicitor, contra.

Judgment affirmed.